NEUROLOGIX, INC.

January 26, 2012

Michael G. Kaplitt, M.D., Ph.D.

Department of Neurosurgery

Weill Medical College of Cornell University

525 E. 68th Street

New York, NY 10021

 

Re: Amendment to Consulting Agreement

Dear Dr. Kaplitt:

This letter (this “Amendment”) effective as of January 26, 2012, amends that
certain Amended and Restated Consulting Agreement, dated as of April 25, 2005
(as amended, restated, supplemented or otherwise modified from time to time, the
“Consulting Agreement”), by and between you and Neurologix Research, Inc., the
predecessor by merger to Neurologix, Inc., a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Consulting Agreement.

 

WHEREAS, the Company is exploring certain strategic alternatives in order to
facilitate the consummation of a Liquidity Event (as defined herein); and


WHEREAS, in connection with achieving such Liquidity Event, the Company desires
to amend your compensation arrangement under the Consulting Agreement, solely
upon the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed as follows:

 

1. Section 2 of the Consulting Agreement is hereby amended by adding a new
subsection (d) to the end thereof as follows:

 

“(d) The Consultant shall (i) advise Neurologix on strategy and tactics to be
used to engage in discussions with potential strategic parties in order to
facilitate the consummation of a Liquidity Event and (ii) provide advice and
assistance in connection with a Liquidity Event, including, at Neurologix’s
reasonable request, assisting in presentations to, and discussions with,
potential strategic parties and Neurologix’s Board of Directors.”

 

2. Section 2 of the Consulting Agreement is hereby amended by adding the
following paragraph at the end thereof as follows:

 

“For purposes of this Agreement, the term “Liquidity Event” shall mean (i) any
merger, consolidation, reorganization or other business combination pursuant to
which the business of Neurologix is combined with that of one or more purchasers
or sellers or one or more persons formed by, or affiliated with, a purchaser or
seller, (ii) the acquisition, directly or indirectly, by one or more purchasers
of more than 50% of the capital stock of Neurologix, by way of negotiated
purchase or any other means (but specifically excluding any purchase of capital
stock from Neurologix for the purposes of capital raising), (iii) the
acquisition, directly or indirectly, by one or more purchasers of all or
substantially all of the assets of Neurologix, or (iv) any licensing,
collaboration, partnership, joint venture, strategic alliance or similar
transaction, business association or relationship with one or more strategic
parties with respect to the development, commercialization, marketing,
promotion, sale and/or distribution of Neurologix’s gene therapy product for the
treatment of Parkinson’s disease. The Consultant and Neurologix acknowledge and
agree that a “Liquidity Event” shall not include any debt or equity offerings
that shall only result in the continued financing and operation of Neurologix.”

 

 



 

3. Section 3 of the Consulting Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

“3. Compensation.

 

(a) In consideration for the Consultant’s services hereunder, upon the
successful achievement of a Liquidity Event with a pharmaceutical,
biotechnology, medical device company or any other third party, the Consultant
shall receive, in lieu of, and in complete satisfaction of, all other
compensation for services and all other payments whatsoever that the Consultant
may otherwise have a claim to, whether under the Consulting Agreement or
otherwise, an amount (the “Consideration”) equal to three and one-half percent
(3.5%) of the aggregate consideration received by Neurologix or its
stockholders, as applicable, in such Liquidity Event, whether structured as an
up-front payment, milestone payments or any combination thereof. No payment of
Consideration shall be made to the Consultant until the Consultant has executed
and delivered to Neurologix a release substantially in the form of Attachment 1
attached hereto. Once due hereunder, each payment shall be paid to the
Consultant within fifteen (15) days of receipt by Neurologix or its
stockholders, as applicable, in the same form and manner as received by the
stockholders of Neurologix.

 

(b) Neurologix shall reimburse the Consultant for all reasonable travel and
related expenses required for the performance of the Consultant’s services
hereunder if approved in advance and upon presentation of satisfactory invoices
and receipts therefor.

 

(c) The Consultant shall be solely responsible for all reporting and paying of
any and all federal, state and local taxes, contributions and withholding and
any other claim to or arising out of any compensation paid by Neurologix to the
Consultant hereunder.”

 

 





 



4. In the event that the Company does not successfully achieve a Liquidity
Event, the Company shall continue to be responsible for making all payments owed
to the Consultant, including all accrued but unpaid quarterly payments under the
Consulting Agreement, as in effect prior to this Amendment.



 

5. Except as amended by this Amendment, the Consulting Agreement and the related
Confidentiality, Proprietary Information and Inventions Agreement, dated as of
October 1, 1999, between you and Neurologix Research, Inc. (as amended,
restated, supplemented or otherwise modified from time to time), and each
provision thereof, are hereby ratified and confirmed in every respect and shall
continue in full force and effect.

 



6. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York, without regard to its principles of conflicts of
laws.

 

7. This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. This Amendment may be executed by the delivery of
facsimile or .pdf copies of the signatures of the parties hereto.





 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



 

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.

 

NEUROLOGIX, INC.

By: /s/ Clark A. Johnson_______________

Name: Clark A. Johnson

Title: Chief Executive Officer

 

 

 

By: /s/ Marc L. Panoff________________

Name: Marc L. Panoff

Title: Chief Financial Officer

 

Accepted and Agreed:

 

/s/ Michael G. Kaplitt__________________
Michael G. Kaplitt, M.D., Ph.D.



 

 

 

Attachment 1

RELEASE

In consideration for the promise by NEUROLOGIX, INC., a Delaware corporation
(the “Company”), to pay the Consideration as set forth and defined in the
Amended and Restated Consulting Agreement, dated as of April 25, 2005, between
Neurologix Research Inc., the predecessor by merger to the Company, and Dr.
Michael G. Kaplitt (as amended, restated, supplemented or otherwise modified
from time to time, the “Consulting Agreement”), the undersigned DR. MICHAEL G.
KAPLITT, for himself and his heirs, legal representatives, successors and
assigns (collectively, the “Kaplitt Parties”), hereby fully and irrevocably
releases, acquits and discharges the Company, together with its past, present
and future stockholders, directors, officers, employees, agents,
representatives, subsidiaries, parent and affiliate entities, predecessors,
successors, and assigns (collectively, the “Released Parties”) irrevocably from
any and all liabilities, damages, losses, obligations, rights, actions, claims,
defenses, debts, demands, costs, contracts, allegations and causes of action,
whether known or unknown, suspected or unsuspected, latent or patent, direct or
indirect, at law or in equity, which the Kaplitt Parties had, now have, or may
have against the Released Parties, except for except for (i) any claims and
rights to indemnification or insurance coverage that the Kaplitt Parties have or
may have (past, present and future) in relationship to Company activities, (ii)
any obligations on the part of the Company to defend and hold harmless the
Kaplitt Parties from and against any past, current or future legal action or
litigation arising out of the Kaplitt Parties’ activities on behalf of, and
authorized by, the Company, including, but not limited to, any litigation
associated with subjects involved in clinical trials, including Robert Zeman,
(iii) the expense reimbursement described in Section 3(b) of the Consulting
Agreement, (iv) the right to enforce the terms of this Release and (v) any
claims arising after the execution of this Agreement (other than claims
specifically related to compensation, which claims the undersigned hereby
acknowledges are forever released and discharged).

This Release shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its principles of conflict of laws.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in that certain Amendment to Consulting Agreement,
dated as of January 26, 2012, by and between the Company and Dr. Michael
Kaplitt.

WITNESS the execution hereof as an instrument under seal this 26th day of
January, 2012.



      By:  /s/ Michael G. Kaplitt     Michael G. Kaplitt, M.D., Ph.D.






 

